UNITED STATES COURT OF APPEALS
                                   FIFTH CIRCUIT

                                       _________________

                                          No. 01-10502

                                       (Summary Calendar)
                                       _________________


               JERRY MICHAEL COLLINS,


                                              Plaintiff - Appellant

               versus


               RICHARD LAWRENCE; ET AL.,


                                              Defendants


               LOUIS B. GOHMERT, JR.


                                              Defendant - Appellee


                           Appeal from the United States District Court
                               For the Northern District of Texas
                                   USDC No. 3:99-CV-641-P

                                         August 24, 2001

Before JONES, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*


       *
         Pursuant to Fifth Circuit Rule 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumst ances set forth in Fifth Circuit
Rule 47.5.4.
               Jerry Michael Collins (“Collins”) appeals the district court’s order imposing sanctions

pursuant to FED. R. CIV. P. 11(b) against him in favor of state judge Louis B. Gohmert, Jr. (“Judge

Gohmert”) and the Comptroller of the State of Texas.

       Collins argues that Judge Gohmert pressed to have him punished; that the sanctions were

punitive or criminal in nature and the district court violated his due process rights in imposing them

without holding a hearing; that the sanctions were imposed to prevent Collins from speaking out

concerning corrupt lawyers and judges; and that the district court departed from the acceptable

course of judicial proceedings in imposing the sanctions.

       We review the appeal of sanctions for abuse of discretion. See Thomas v. Capital Sec. Servs.,

Inc., 836 F.2d 866, 872 (5th Cir. 1988)(en banc). Collins’ conclusory arguments fail to identify any

error or abuse of discretion by the district court. Moreover, the record reflects that, contrary to

Collins’ assertions, he was afforded notice and an opportunity to respond to the motion for Rule 11

sanctions. See Merriman v. Security Ins. Co. of Hartford, 100 F.3d 1187, 1191 (5th Cir. 1996) (not

requiring an evidentiary hearing as long as the sanctioned party was given notice and an opportunity

to be heard). Finally, we note that the sanctions imposed were civil, not criminal, in nature.

       Collins’ appeal is without arguable merit and, therefore, is dismissed as frivolous. See 5th Cir.

R. 42.2 (allowing dismissal of frivolous interlocutory appeals). Collins is advised that the filing of

future frivolous civil actions or appeals may result in the imposition of sanctions, including monetary

payment s and restriction of his right to file suits and appeals. Collins should review any pending

actions or appeals to insure that they are not frivolous.

       APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                                 -2-